      Case 2:18-cv-00355-SAB   ECF No. 58   filed 07/13/20   PageID.497 Page 1 of 2



 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
 2                                                            EASTERN DISTRICT OF WASHINGTON


 3                                                              Jul 13, 2020
                                                                   SEAN F. MCAVOY, CLERK
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 MICHAEL DOOLEY, an individual,
10               Plaintiff,                        No. 2:18-CV-00355-SAB
11               v.
12 CPM DEVELOPMENT CORPORATION,                    ORDER GRANTING
13 d/b/a CENTRAL PRE MIX CONCRETE                  STIPULATED MOTION FOR
14 CO., a Washington Corporation;                  DISMISSAL WITH
15 OCCUPATIONAL HEALTH                             PREJUDICE
16 SOLUTIONS, INC., a Washington
17 corporation; TREVOR BAKER, an
18 individual; and KATHY LEPIANE, an
19 individual,
20               Defendants.
21
22       Before the Court is the parties’ Stipulated Motion for Dismissal with
23 Prejudice, ECF No. 57. The motion was heard without oral argument. Plaintiff is
24 represented by Brook L. Cunningham and Ryan Best; Defendants CPM
25 Development Corporation d/b/a Central Pre Mix Concrete Co. and Trevor Baker
26 are represented by Kellie Tabor and Jeremy Wood; Defendants Occupational
27 Health Solutions, Inc. and Kathy Lepiane are represented by William Symmes and
28 Sawyer Margett.
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITH
     PREJUDICE ~ 1
      Case 2:18-cv-00355-SAB     ECF No. 58    filed 07/13/20   PageID.498 Page 2 of 2



 1        The parties stipulate that the above-captioned matter be dismissed with
 2 prejudice and with each party bearing their own attorneys’ fees and costs.
 3        Accordingly, IT IS ORDERED:
 4        1. The parties’ Stipulated Motion for Dismissal with Prejudice, ECF No.
 5 57, is GRANTED.
 6        2. The above-captioned matter is DISMISSED with prejudice and with
 7 each party bearing their own attorneys’ fees and costs.
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, provide copies to counsel, and close the file.
10        DATED this 13th day of July 2020.
11
12
13
14
15                                     Stanley A. Bastian
16                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITH
     PREJUDICE ~ 2
